OPINION OF THE COURT
Edward J. Greenfield, J.
Movant, a referee in a foreclosure action, appointed by order of Judge Myriam J. Altman dated February 11, 1982, moves to reargue this court’s prior order dated May 31, 1982, which denied his request for additional compensation. The motion to reargue is granted and upon such reargument the court adheres to its original determination.
CPLR 8003 (subd [b]) provides, in pertinent part, that “A referee’s compensation * * * upon a sale pursuant to a judgment in an action to foreclose a mortgage cannot exceed two hundred dollars * * * unless the property sold for ten thousand dollars or more, in which event the referee may receive such additional compensation as to the court may seem proper.” (Emphasis supplied.)
In his report of sale to the court dated April 6, 1982, the referee “offered said premises for sale to the highest bidder, and sold same to 315 Park Avenue South, Inc., for the sum *984of $100.00, that being the highest sum bid therefore.” Notwithstanding the claim that the subject premises are worth or valued at a sum in excess of $35,000,000 (a deficiency judgment was entered in the sum of $36,466,164.05), the amount of the sale was less than the requisite $10,000 set forth in the statute.
Even were this court able to exercise some discretion, the result would be the same. Movant has failed to demonstrate that the amount of time and energy required of him to fulfill his duties as referee was any greater than that necessary to sell premises valued at less than $10,000.